 Arent Fox                                                                                         Arent Fox LLP / Attorneys at Law
                                                                   Boston / Los Angeles / New York / San Francisco / Washington, DC




      November 21, 2019                                                                       Dustin F. Hecker
                                                                                              617-973-6131 DIRECT
                                                                                              617-722-4927 FAX
      VIA ECF                                                                                 dustin.hecker@arentfox.com


      The Hon. Sandra J. Feuerstein, U.S.D.J.
      United States District Court, Eastern District of New York
      Central Islip Courthouse
      100 Federal Plaza, Courtroom 1010
      Central Islip, NY 11722

     Re: Matkal LLC d/b/a Blue Point v. VG Rush Corp., Case No. 2:18-02833-SJF-AKT

     Dear Judge Feuerstein:

     I represent the plaintiff Matkal LLC which, as your Honor will remember, agreed to dismiss its
     claims with prejudice against the defendant VG Rush Corp. Matkal had not asserted any claims
     against any other party. nor had any other party asserted any claims against Matkal. The dismissal
     was filed some weeks ago. Costs in the amount agreed between Matkal and VG Rush were taxed
     as of Monday. Based on the fact the case no longer involves my client, I had assumed my
     attendance was not required at today's status conference. I had asked counsel for VG Rush to
     communicate to the Court the reason why I would not be attending.

     I received today the minute entry for yesterday's status conference. It notes I was not in attendance
     and also that no one for VG Rush appeared. Accordingly, the message I had asked VG Rush's
     counsel to deliver was not delivered for reasons explained in VG Rush's letter.

     I apologize to the Court for any confusion this may have caused.

                                                      Respectfully submitted,

                                                      MATKAL LLC d/b/a Blue Point,

                                                     /s/ Dustin F. Hecker
                                                     Dustin F. Hecker (pro hac vice)
                                                     ARENT FOX LLP
                                                     Prudential Tower
                                                     800 Boylston St., 32nd Floor
                                                     Boston, MA 02199

     cc: Counsel via ECF

     AFDOCS/21339940.1/321319.00002


Smart In
Your World                             The Prudential Tower / 800 Boylston Street, 32"d Floor / Boston, MA 02199-8161 / arentfox.com
